
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of May 9, 2003

By and Among

Apartment Investment and Management Company,
AIMCO Properties, L.P.,
AIMCO/Bethesda Holdings, Inc., and
NHP Management Company,

as Borrowers,

Bank of America, N.A.,
as Administrative Agent and Letter of Credit Issuing Lender,

and
Lenders Listed Herein,
as Lenders

--------------------------------------------------------------------------------

FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

        This FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment") is dated as of May 9, 2003 (the "Amendment Effective Date")
and entered into by and among APARTMENT INVESTMENT AND MANAGEMENT COMPANY, a
Maryland corporation (the "REIT"), AIMCO PROPERTIES, L.P., a Delaware limited
partnership ("AIMCO"), AIMCO/BETHESDA HOLDINGS, INC., a Delaware corporation
("AIMCO/Bethesda") and NHP MANAGEMENT COMPANY, a District of Columbia
corporation ("NHP Management") (the REIT, AIMCO, AIMCO/Bethesda and NHP
Management collectively referred to herein as "Borrowers"), BANK OF AMERICA,
N.A. ("Bank of America"), as Administrative Agent (in such capacity,
"Administrative Agent"), and Lenders party hereto, and is made with reference to
that certain Fourth Amended and Restated Credit Agreement, dated as of March 11,
2002, as amended to date, including as amended by that certain Fifth Amended and
Restated Credit Agreement, dated as of February 14, 2003, by and among
Borrowers, each lender from time to time party thereto, BANK OF AMERICA, N.A.,
as Administrative Agent and Issuing Lender, FLEET NATIONAL BANK, as a Lender and
Syndication Agent, and WACHOVIA BANK NA (formerly known as First Union National
Bank), as a Lender and Documentation Agent, (the "Credit Agreement") (the Credit
Agreement as amended by this Amendment, the "Amended Agreement"). Capitalized
terms used in this Amendment shall have the meanings set forth in the Credit
Agreement unless otherwise defined herein.

RECITALS

        WHEREAS, Borrowers desire to amend the Credit Agreement as more
particularly set forth below;

        WHEREAS, pursuant to the Credit Agreement, the amendment set forth in
Section 1.14 hereof, the amendments set forth herein in connection with
approving the 2003 Term Loan (as defined herein), and the consent set forth in
Section 5.E hereof, requires the consent of all Lenders, and all Lenders hereby
consent thereto;

        WHEREAS, pursuant to the Credit Agreement, all other amendments set
forth herein require the consent of the Requisite Lenders, and the Requisite
Lenders hereby consent thereto;

        NOW, THEREFORE, in consideration of the agreements, provisions and
covenants contained herein, the parties agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1   Amendment to Subsection 1.01: Defined Terms.

        A.    The defined term "Indebtedness" shall be amended by deleting
clause (h) thereof in its entirety and replacing it with the following:

2

--------------------------------------------------------------------------------

        (h)   all obligations (other than, in the case of the REIT, the
obligation to acquire Partnership Units in exchange for shares of common Stock
of the REIT) to purchase, redeem, or acquire any Stock of such Person or its
Affiliates that, by its terms or by the terms of any security into which it is
convertible or exchangeable, (x) is, or upon the happening of any event (other
than a change of control event as may be set forth in certain securities of the
REIT and/or AIMCO and which has not occurred prior to the date of determination
hereunder) or the passage of time would be, required to be redeemed or
repurchased by such Person or its Affiliates, including at the option of the
holder, in whole or in part, or (y) has, or upon the happening of an event
(other than the above change of control event as may be set forth in certain
securities of the REIT and/or AIMCO and which has not occurred prior to the date
of determination hereunder) or passage of time would have, a redemption or
similar payment due, in each case of clauses (x) and (y) before the date which
is the one (1) year anniversary of the then effective Maturity Date (excluding,
however, any such preferred Stock which is convertible only into common Stock of
the REIT),

        B.    The defined term "Net Disposition Proceeds" is deleted in its
entirety and replaced with the following:

        "Net Disposition Proceeds" means, with respect to any Disposition of any
Property (including as a result of casualty or condemnation and any purchase
price refund in respect of any acquisition), Subsidiary, Management Entity or
material property management contract, Cash payments (including any Cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) or Cash Equivalents
received from such Disposition (which, in the case of non-wholly owned Persons,
shall be limited to the Borrowers', the Guarantors' or any of their
Subsidiaries' respective pro-rata share of such Disposition proceeds), net of
any bona fide direct costs incurred in connection with such Disposition,
including (i) income taxes reasonably estimated to be actually payable within
two years of the date of such Disposition as a result of any gain recognized in
connection with such Disposition and (ii) payment of the outstanding principal
amount of, premium or penalty, if any, and interest on any Indebtedness (other
than the Loans) that is secured by a Lien on the Stock or assets in question and
that is required to be repaid under the terms thereof as a result of such
Disposition.

        C.    The defined term "Net Indebtedness Proceeds" is deleted in its
entirety and replaced with the following:

        "Net Indebtedness Proceeds" means, in respect of the incurrence of any
Indebtedness (other than Debt Securities, Refinancing Indebtedness, or proceeds
of Indebtedness permitted pursuant to Section 7.01) by Borrowers or any of their
respective Subsidiaries, the proceeds received in Cash or Cash Equivalents by
Borrowers or any of their respective Subsidiaries upon or substantially
simultaneously with such incurrence (which, in the case of non-wholly owned
Persons, shall be limited to the Borrowers', the Guarantors' or any of their
Subsidiaries' respective pro-rata share of such Indebtedness proceeds), net of
(a) the direct costs of such Indebtedness then payable by the recipient of

3

--------------------------------------------------------------------------------

such proceeds (excluding amounts payable to Borrowers or any Affiliate of
Borrowers) and (b) fees, underwriting discounts, premiums, unpaid accrued
interest and other costs and expenses incurred in connection with such.

        D.    The defined term "Net Issuance Proceeds" is deleted in its
entirety and replaced with the following:

        "Net Issuance Proceeds" means, in respect of any issuance of Stock or
Partnership Units or Debt Securities (other than proceeds of Debt Securities
which are Indebtedness permitted pursuant to Section 7.01) by Borrowers or any
of their respective Subsidiaries, the proceeds in Cash or Cash Equivalents (or,
for purposes of Section 7.14(h), in the case of any issuance of Partnership
Units in exchange for Property, the fair market value of the Property so
acquired) received by Borrowers or any of their respective Subsidiaries upon or
substantially simultaneously with such issuance (which, in the case of
non-wholly owned Persons, shall be limited to the Borrowers', the Guarantors' or
any of their Subsidiaries' respective pro-rata share of such issuance proceeds),
net of (a) the direct costs of such issuance then payable by the recipient of
such proceeds (excluding amounts payable to Borrowers or any Affiliate of
Borrowers), (b) sales, use and other taxes paid or payable by such recipient as
a result thereof, and (c) in the case of the issuance of Indebtedness secured by
any Property, the portion of such proceeds used to repay Indebtedness previously
incurred and secured by the same Property.

        E.    The defined term "Net Refinancing Proceeds" is deleted in its
entirety and replaced with the following:

        "Net Refinancing Proceeds" means the aggregate amount of any Refinancing
Indebtedness incurred in excess of the sum of the aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) then
outstanding of the Indebtedness being refinanced by such Refinancing
Indebtedness (including any amounts satisfying AIMCO's obligations under the
Contingent Acquisition Note), plus fees, underwriting discounts, premiums,
unpaid accrued interest and other costs and expenses incurred in connection with
such Refinancing Indebtedness; provided, that, in the case of non-wholly owned
Persons, Net Refinancing Proceeds shall be limited to the Borrowers', the
Guarantors' or any of their Subsidiaries' respective pro-rata share of such
excess Refinancing Indebtedness.

        F.    The defined term "Ordinary Course of Business" is deleted in its
entirety and replaced with the following:

        "Ordinary Course of Business" means, in respect of any transaction
involving a Person, (i) the ordinary course of such Person's business,
substantially as intended to be conducted by any such Person as of the First
Amendment Effective Date, and (ii) undertaken by such Person in good faith and
not for purposes of evading any covenant or restriction in any Contractual
Obligation of such Person or for purposes of defrauding its creditors; provided,
that, with respect to any Person (other than the Borrowers, any Material Entity
or any Institutional Joint Venture) which is disposing of

4

--------------------------------------------------------------------------------

all or substantially all of its Property, Ordinary Course of Business shall also
include any Disposition consistent with clauses (i) and (ii) above and which is
not otherwise in violation of this Agreement and the proceeds thereof are
applied as required under this Agreement; provided, further, that in all events
the Institutional Joint Ventures described on Schedule 1.01F and similar
Institutional Joint Ventures permitted hereunder, shall be deemed to be in the
Ordinary Course of Business for all purposes under this Agreement.

        G.    The following defined terms shall be inserted in the correct
alphabetical location as follows:

        (i)    "2003 Term Loan" means a term credit facility provided to the
Borrowers by a group of financial institutions (which may include some or all of
the Lenders) and administered by Bank of America, as administrative agent, in an
original principal amount not to exceed $250,000,000. The Net Indebtedness
Proceeds of the 2003 Term Loan shall be applied to prepay Loans outstanding
under this Agreement (without any corresponding reduction of the Commitments).
The collateral for the 2003 Term Loan may consist of Liens on the Pledged
Collateral, which Liens shall rank pari passu with the Lenders' Liens on such
Pledged Collateral and the lender's Liens on the Casden Pledged Collateral under
the Casden Loan Documents. The representations, warranties, covenants, events of
default, remedies and other material terms of the 2003 Term Loan shall be
substantially similar to the representations, warranties, covenants, events of
default, remedies, and other material terms contained in this Agreement. The
intercreditor relationship between the lenders under the 2003 Term Loan, the
lenders under the Casden Loan and the Lenders shall be governed by an
intercreditor agreement which shall be satisfactory to the Administrative Agent
and the Requisite Lenders.

        (ii)   "First Amendment Effective Date" means the "Amendment Effective
Date" as defined in that certain First Amendment to Fifth Amended and Restated
Credit Agreement dated as of May 9, 2003, among Borrowers, Lenders and the
Administrative Agent.

        (iii)  "Institutional Joint Venture" means a Permitted Joint Venture
which either (a) involves a financial institution or sophisticated investor
which is primarily contributing Cash to the Permitted Joint Venture in exchange
for equity interests therein and the Borrowers, Guarantors or their Subsidiaries
directly or indirectly contributing Property to the Permitted Joint Venture in
exchange for equity interests therein, or (b) involves the Borrowers, Guarantors
or their Subsidiaries and one or more other Persons and where the Permitted
Joint Venture's Organization Documents provide at any time that such other
Persons may receive preferential returns or distributions with respect to the
assets and/or cash flow of such Permitted Joint Venture, or (c) is set forth on
Schedule 1.01F attached hereto. Before (but in no event later than 10 Business
Days before) the consummation of the formation of any new Institutional Joint
Venture, Borrower shall provide the Administrative Agent with copies of the
proposed Organization Documents and promptly after such formation provide
Administrative Agent with executed copies of the final Organization Documents.
Schedule 1.01F

5

--------------------------------------------------------------------------------

attached hereto sets forth all entities which are Institutional Joint Ventures
in existence or in negotiation on the First Amendment Effective Date.

        (iv)  "Permitted Joint Venture" means a joint venture, partnership,
limited liability company or other similar arrangement, whether in corporate,
partnership or other legal form (i) which is formed by or an interest in which
is acquired by any of the Borrowers or its Subsidiaries in the Ordinary Course
of Business, (ii) which complies with Section 7.09, and (iii) in which any of
the Borrowers' or their Subsidiaries' equity or other beneficial interests is
held at all times, directly or indirectly, by a Borrower and/or Guarantor.

        (v)   "Permitted Preferred Stock Redemptions" means the (A) purchase,
redemption, retirement or other acquisition for value of any Redeemable
Preferred Stock, in an amount up to 100% of the Net Issuance Proceeds from any
issuance of common or preferred Stock by the Borrowers, the Guarantors or their
Subsidiaries occurring after April 15, 2003 including the transactions set forth
on Schedule 1.01G attached hereto, (B) purchase, redemption, retirement or other
acquisition for value of any Redeemable Preferred Stock in an amount up to not
more than 75% of the Net Disposition Proceeds from Dispositions occurring after
April 15, 2003 including the transactions set forth on Schedule 1.01G attached
hereto; provided, that, all such purchases or redemptions of Redeemable
Preferred Stock under this clause (B) may not exceed $250,000,000 in the
aggregate in any one calendar year and $400,000,000 in the aggregate in any two
consecutive calendar years, or (c) purchase, redemption, retirement or other
acquisition for value of any Redeemable Preferred Stock with Free Corporate Cash
Flow.

        (vi)  "Redeemable Preferred Stock" means (i) the preferred Partnership
Units and (ii) the preferred Stock, in each case of the Borrowers, the
Guarantors or their Subsidiaries which is redeemable in accordance with its
terms.

        (vii) "Total Pro Rata NOI" means, for any period, and without double
counting any item, the Borrowers', the Guarantors' and their respective
downstream Affiliates' pro-rata share of Net Operating Income, including the
Borrowers', the Guarantors' and their respective downstream Affiliates' pro-rata
share of Net Operating Income from unconsolidated Persons.

        (viii)   "Total Corporate NOI" means, for any period, and without double
counting any item, the sum of Net Operating Income of the Borrowers, the
Guarantors, their respective Subsidiaries and any Person that owns an apartment
Property and in which the Borrowers, the Guarantors or their respective
Subsidiaries owns an equity or beneficial interest.

6

--------------------------------------------------------------------------------

1.2   Amendment to Section 2.06 Prepayments; Mandatory Amortization.

        A.    A new Subsection 2.06(e) shall be added which shall read as
follows:

        (e)   Notwithstanding the contrary provisions of this Subsection 2.06,
the Borrowers may, in lieu of prepaying the Loans and paying accrued and unpaid
interest thereon per Subsections 2.06(b) (iii), (iv), (v) and (vi) hereof,
retain any Net Disposition Proceeds, Net Issuance Proceeds, Net Refinancing
Proceeds or Net Indebtedness Proceeds, as applicable, upon receipt by the
Borrowers, Guarantors or any of their Subsidiaries; provided, that, the
Borrowers submit a certificate to Administrative Agent in the form of Exhibit N
attached hereto certifying, among other things, that the Borrowers are in
compliance with all of the covenants in this Agreement, and that there does not
exist any Default or Event of Default immediately before and after the receipt
of such proceeds.

1.3   Amendment to Subsection 6.15 Solvency.

        A.    Subsection 6.15 shall be deleted in its entirety and replaced with
the following:

        Remain Solvent; provided, that, this Section 6.15 shall apply only to
Borrower Parties and any Material Entities.

1.4   Amendment to Subsection 6.16(c) Additional Guarantors.

        A.    Subsection 6.16(c) shall be deleted in its entirety and replaced
with the following:

        (c)   Additional Guarantors. Promptly upon (i) the formation by the
Borrowers of any Person which is a Material Entity, (ii) any Subsidiary becoming
a Material Entity or (iii) the acquisition by the Borrowers of any Subsidiary
which constitutes a Material Entity after giving effect to such acquisition, in
each case after the Closing Date, Borrowers shall (A) indicate whether such
Person is a Revolver Guarantor or a Casden Guarantor, and (B) cause such Person
(so long as such Person is not prohibited from doing so by law, Organization
Documents or Contractual Obligations not prohibited by this Agreement) to
deliver to Administrative Agent for the ratable benefit of the Lenders a
guaranty of the Obligations in the form attached hereto as Exhibit H-1 or H-2,
as applicable. Concurrently with the delivery of such guaranty, Borrowers shall
deliver to Administrative Agent with respect to such Person the same documents
and other instruments required to be delivered pursuant to clauses (iii) and
(iv) of Section 4.01(a) and an opinion of counsel, in form and substance
satisfactory to Administrative Agent. In all events, if all such agreements,
documents and other instruments required to be delivered to Administrative Agent
pursuant to this Section 6.16(c) have not been delivered prior to the date of
the next required Compliance Certificate, then such items shall be delivered
collectively at the same time a Compliance Certificate is delivered to
Administrative Agent pursuant to Section 6.02(b). Additionally and
notwithstanding any provision of this Section 6.16(c) to the contrary, in all
events and at all times, Borrowers

7

--------------------------------------------------------------------------------

shall cause the Guarantors and Borrowers to collectively represent not less than
75% of Total Pro Rata NOI for the immediately preceding fiscal quarter.

1.5   Amendment to Subsection 6.17 Unconsolidated Partnership Distributions.

        A.    Subsection 6.17 shall be deleted in its entirety and replaced with
the following:

        Use its reasonable best efforts to cause any Person in which any
Borrower, any Guarantor or any of their respective Subsidiaries holds an equity
interest to make regular distributions of Net Operating Income of such Person,
subject to compliance with applicable law and such Person's Organization
Documents and in the Ordinary Course of Business.

1.6   Amendment to Subsection 7.01 Indebtedness.

        A.    Subsection 7.01(d) shall be deleted in its entirety and replaced
with the following:

        (d)   Indebtedness of Borrowers, the Guarantors and their Subsidiaries
(whether secured or unsecured) which is Recourse to Borrowers, the Guarantors or
any of their Subsidiaries (but excluding Indebtedness under the Loan Documents
and the 2003 Term Loan and the outstanding Indebtedness under the Casden Loan on
the First Amendment Effective Date) in an aggregate principal amount not to
exceed at any time an amount equal to the sum of (x) $250,000,000, plus
(y) while the Lincoln Place Construction Financing is outstanding, the lesser of
$151,000,000 or any portion of the Lincoln Place Construction Financing which
constitutes Recourse Indebtedness. Such Recourse Indebtedness outstanding on the
Closing Date is listed on Schedule 7.01(d);

        B.    Subsection 7.01(n) shall be amended by deleting the word "and" at
the end of such subsection.

        C.    Subsection 7.01(o) shall be amended by deleting the period at the
end of such subsection and replacing it with "; and".

        D.    A new Subsection 7.01(p) shall be added which shall read as
follows:

        (p)   Indebtedness pursuant to the 2003 Term Loan, including any
Guaranty Obligations in connection therewith.

8

--------------------------------------------------------------------------------

1.7   Amendment to Subsection 7.02 Liens and Negative Pledges.

        A.    Subsection 7.02(i) shall be deleted in its entirety and replaced
with the following:

        (i)    Liens and Negative Pledges pursuant to (x) the Casden Credit
Agreement and the other Casden Loan Documents, including, without limitation,
the Liens securing the Contingent Acquisition Note, and (y) the 2003 Term Loan,
subject, in the case of clause (y), to the execution of an intercreditor
agreement satisfactory to the Administrative Agent and Requisite Lenders; and

        B.    Subsection 7.02(j) shall be deleted in its entirety and replaced
with the following:

        (j)    Liens and Negative Pledges (x) pursuant to the Organization
Documents of the Institutional Joint Ventures listed on Schedule 1.01F attached
hereto and permitted under Section 7.05(f) hereof; provided, that, the Liens and
Negative Pledges only encumber or restrict Liens on the Property owned by such
Institutional Joint Venture and/or the equity interests in such Institutional
Joint Venture; and provided, further, in all cases such equity interests are
owned directly or indirectly by a Guarantor and/or Borrower, and (y) pursuant to
customary provisions in the Organization Documents of any other Permitted Joint
Venture; provided, that, the Liens only encumber the Property owned by such
Permitted Joint Venture and the Negative Pledges only restrict Liens on the
Property owned by such Permitted Joint Venture and the transferability of the
managing member or general partner interest in such Permitted Joint Venture.

1.8   Amendment to Subsection 7.03(c) Fundamental Changes.

        A.    Subsection 7.03(c) shall be deleted in its entirety and replaced
with the following:

        (c)   Issue any preferred Stock or preferred Partnership Units;
provided, however, the REIT or any of its Subsidiaries may issue preferred Stock
and/or preferred Partnership Units so long as (i) if such preferred Stock or
preferred Partnership Units has any mandatory redemption feature or has a
redemption feature which is exercisable at the option of the holder thereof
(other than a change of control put feature), then the face amount of such
preferred Stock or preferred Partnership Units shall be deemed Unsecured Debt
for all purposes of this Agreement; and (ii) any distributions with respect
thereto shall comply with the provisions of this Agreement (including, without
limitation, Section 7.07).

1.9   Amendment to Subsection 7.05(f) Investments.

        A.    Subsection 7.05(f) shall be deleted in its entirety and replaced
with the following:

        (f)    Investments in multi-family apartment projects (including those
with de minimis commercial aspects) in fee simple or leasehold interests therein
or partnership, joint venture interests or other Investments (including capital
contributions or partner loans) in Persons that own, directly or indirectly,
multi-family apartment projects

9

--------------------------------------------------------------------------------

(including those with de minimis commercial aspects); provided, however,
Investments in Institutional Joint Ventures in addition to those listed on
Schedule 1.01G shall not be permitted if and to extent any such additional
Institutional Joint Venture causes or is expected to cause all Institutional
Joint Ventures to generate more than 15% of Total Corporate NOI;

1.10 Amendment to Subsection 7.07(a) Restricted Payments.

        A.    Subsection 7.07(a) shall be deleted in its entirety and replaced
with the following:

        (a)   (i) Declare or make any Restricted Payment or any distribution of
any Properties (including cash, rights, obligations, partnership interests or
Partnership Units, on account of any partnership interests, Partnership Units or
Stock) to any Person (other than Borrowers or a Wholly-Owned Subsidiary), or
(ii) purchase, redeem or otherwise acquire for value any of its partnership
interests, Partnership Units or Stock, now or hereafter outstanding, from any
Person (other than Borrowers or a Wholly-Owned Subsidiary) (all of the foregoing
set forth in clauses (i) and (ii), collectively, being "distributions"), except
for the following: (A) the exchange of common Stock of the REIT for Partnership
Units; (B) if no Default or Event of Default exists under Section 8.01(a), (b)
or (c) as a result of a breach of Section 7.14, then the Borrowers and all such
Subsidiaries may make "distributions" during any four consecutive fiscal quarter
period in an amount in the aggregate which does not exceed the greater of
(1) (x) 88% of Funds From Operations for each four consecutive fiscal quarter
period ending on June 30, 2003, September 30, 2003, December 31, 2003 and
March 31, 2004, (y) 85% of Funds From Operations for each four consecutive
fiscal quarter period ending on June 30, 2004 and September 30, 2004, or (z) 80%
of Funds From Operations for each four consecutive fiscal quarter period ending
on the last day of each fiscal quarter thereafter, or (2) such amount as may be
necessary to maintain REIT Status ("distributions" under this clause (B) shall
not include any "distributions" under clauses (A) or (C)); and (C) that if no
Default or Event of Default exists, the Borrowers and all such Subsidiaries may
undertake Permitted Preferred Stock Redemptions; provided, that, prior to making
any Permitted Preferred Stock Redemptions, Borrowers shall first certify in
writing to Administrative Agent (i) that the Net Issuance Proceeds or Net
Disposition Proceeds referred to in the definition of "Permitted Preferred Stock
Redemptions" have been, or will be, applied as and to the extent required under
Section 2.06, and (ii) that the use of funds to make such Permitted Preferred
Stock Redemptions shall not cause a Default or an Event of Default under this
Agreement; provided, however, that nothing in this Section 7.07 shall prohibit
(A) any Borrower or any Subsidiary of Borrower from making tenders for or
otherwise acquiring for value any partnership interest, Partnership Units or
Stock, now or hereafter outstanding, of any Borrower or any Subsidiary of any
Borrower which were not issued by such acquiring Borrower or Subsidiary or
(B) any distribution of Property by any Borrower Party, or any Affiliate
thereof, in the Ordinary Course of Business and pursuant to such Borrower
Party's or Affiliate's Organization Documents, including (x) any distribution of
proceeds from Dispositions permitted under Section 7.04, (y) any distribution of
proceeds from Dispositions in the Ordinary Course of Business and (z) any
distribution by a non-Wholly-Owned Subsidiary to any

10

--------------------------------------------------------------------------------

Borrower, any of Borrowers' Subsidiaries or to any other Person holding an
equity interest in such non-Wholly-Owned Subsidiary.

1.11 Amendment to Subsection 7.13 Limitations on Upstreaming.

        A.    Subsection 7.13 shall be deleted in its entirety and replaced with
the following:

        7.13    Limitations on Upstreaming.

        Agree to any restriction or limitation on the making of Restricted
Payments from any Subsidiary of Borrower to a Borrower, the making of any loans
or advances to Borrowers or any other Subsidiary of Borrowers, the repayment or
prepayment of any Indebtedness owed by any Subsidiary of Borrowers to any
Borrower or any other Subsidiary of Borrowers, or the transferring of assets
from any Subsidiary of Borrowers to any Borrower or any other Subsidiary of
Borrowers, except for such restrictions existing or by reason of (a) any
restrictions existing under the Loan Documents or the Casden Loan Documents or
any other Indebtedness permitted under Section 7.01 (except as provided in
clause (f) below), (b) customary provisions in leases, subleases, licenses and
other contracts restricting the assignment thereof, (c) applicable law,
(d) Intra-Company Debt, (e) ordinary course restrictions in or contemplated by a
Permitted Joint Venture's Organization Documents (subject to Section 6.17),
(f) ordinary course restrictions in mortgage loan documents evidencing
Indebtedness permitted under Section 7.01 and consisting of, among other things
(i) provisions requiring funding and maintaining of reserves, (ii) restrictions
on the transfer or assignment of the obligor's real or personal Property, and
(iii) limitations on distributions of the obligor's net revenues, or
(g) restrictions in contracts for sales or Dispositions of Property permitted
hereby; provided, that, such restrictions relate only to the Property being
disposed of.

1.12 Amendment to Subsection 7.14 Financial Covenants.

        A.    Subsection 7.14 shall be amended by adding a new paragraph at the
end thereof which shall read as follows:

        Notwithstanding anything to the contrary contained herein, the Borrowers
acknowledge and agree that in determining EBITDA and Net Operating Income for
the Borrowers and their Subsidiaries, any items of net income (or net loss) on
account of the operations of an Institutional Joint Venture shall not be
included in the determination of EBITDA and/or Net Operating Income unless the
Cash or Cash Equivalents related thereto have been distributed to Borrowers or
their Wholly-Owned Subsidiaries which are Guarantors or are otherwise available
to be so distributed without restriction, excluding ordinary course restrictions
which limit distributions to a quarterly or more frequent basis.

11

--------------------------------------------------------------------------------

1.13 Amendment to Subsection 7.15 Change in Auditors.

        A.    Subsection 7.15 shall be deleted in its entirety and replaced with
the following:

        7.15    Change in Auditors.

        Change the certified public accountants auditing the books of Borrowers
without the consent of Requisite Lenders, other than changes to Ernst & Young
LLP, PricewaterhouseCoopers LLP and Deloitte & Touche LLP.

1.14 Amendment to Subsection 10.01 Amendments; Consents.

        A.    Subsection 10.01 shall be amended by adding the following
paragraph at the end of such subsection:

        Notwithstanding any other provision contained herein to the contrary,
any amendments or replacements of the Intercreditor Agreement in accordance with
the First Amendment to Fifth Amended and Restated Credit Agreement dated as of
the First Amendment Effective Date, among Borrowers, Lenders and the
Administrative Agent shall only require the consent of the Administrative Agent
and Requisite Lenders.

Section 2. CONDITIONS TO EFFECTIVENESS

        This Amendment shall become effective as of the Amendment Effective
Date, at such time that all of the following conditions are satisfied:

        A.    Each Lender shall have executed this Amendment;

        B.    Guarantors and Pledgors have executed this Amendment with respect
to Section 5;

        C.    On or before the Amendment Effective Date, Borrowers have paid to
Administrative Agent an amendment fee in an aggregate amount equal to the sum of
15 basis points times the Pro Rata Shares of Combined Commitments of each Lender
who is party to this Amendment. The amendment fee will be distributed to each
Lender who is a party to this Amendment in accordance with the foregoing;

        D.    If required by Administrative Agent, Lenders and their respective
counsel shall have received originally executed copies of one or more favorable
written opinions of counsel for Borrowers, Guarantors and Pledgors in form and
substance satisfactory to Administrative Agent and its counsel, dated as of the
Amendment Effective Date, with respect to the validity, binding effect and
enforceability of this Amendment, and due authorization, execution and delivery
thereof, and as to such other matters as Administrative Agent acting on behalf
of Lenders may request;

        E.    Lenders and their respective counsel shall have received executed
resolutions from Borrowers, Guarantors and Pledgors authorizing the entry into
and performance of this

12

--------------------------------------------------------------------------------

Amendment and the Credit Agreement as amended, all in form and substance
satisfactory to Administrative Agent and its counsel;

        F.    Borrowers shall have paid the fees, costs and expenses of
Administrative Agent's counsel in connection with this Amendment; and

        G.    Administrative Agent shall have received evidence satisfactory to
it and its counsel that the Casden Agent and the Casden Lenders (i) have
modified, or concurrently with the Amendment Effective Date will modify, the
Casden Loan and the Casden Credit Agreement in a manner satisfactory to
Administrative Agent and the Lenders and Administrative Agent shall have been
provided with true, correct and complete copies of the documents effecting such
modifications to the Casden Loan and Casden Credit Agreement and (ii) have
consented to or waived their right to consent to the Borrowers', Guarantors' and
Pledgors' execution and delivery of this Amendment.

Section 3. BORROWERS' REPRESENTATIONS AND WARRANTIES

        In order to induce Requisite Lenders to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, Borrowers represent
and warrant to each Lender that the following statements are true, correct and
complete:

        3.1    Corporate Power and Authority. Borrowers have all requisite power
and authority to enter into this Amendment and any other agreements, guaranties
or other operative documents to be delivered pursuant to this Amendment, to
carry out the transactions contemplated by, and perform their obligations under,
the Amended Agreement. Each of the Borrowers, Pledgors and Guarantors is in good
standing in the respective states of their organization on the Amendment
Effective Date.

        3.2    Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement have been duly authorized
by all necessary action on the part of Borrowers and the other parties
delivering any of such documents, as the case may be. Except as disclosed on
Schedule 3.2, the organizational documents of the Borrowers, Pledgors and
Guarantors have not been modified in any material respect since February 14,
2003.

        3.3    No Default. After giving effect to this Amendment, no Default or
Event of Default exists under the Credit Agreement as of the Amendment Effective
Date. Further, after giving effect to this Amendment, no Default or Event of
Default would result under the Amended Agreement from the consummation of this
Amendment.

        3.4    No Conflict. The execution, delivery and performance by
Borrowers, Pledgors and Guarantors of this Amendment and the performance of the
Amended Agreement by Borrowers, Pledgors and Guarantors does not and will not
(i) violate any provision of any law or any governmental rule or regulation
applicable to Borrowers, Pledgors, Guarantors or any of their Subsidiaries, the
Organization Documents of Borrowers, Pledgors, Guarantors or any of their
Subsidiaries or any order, judgment or decree of any court or other Governmental
Authority binding on Borrowers, Pledgors, Guarantors or any of their
Subsidiaries, (ii) conflict with, result

13

--------------------------------------------------------------------------------

in a breach of or constitute (with due notice or lapse of time or both) a
default under any Contractual Obligation of Borrowers, Pledgors, Guarantors or
any of their Subsidiaries, (iii) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Borrowers, Pledgors,
Guarantors or any of their Subsidiaries not otherwise permitted by the Amended
Agreement, or (iv) require any approval of members or stockholders or any
approval or consent of any Person under any Contractual Obligation of Borrowers,
Pledgors, Guarantors or any of their Subsidiaries, except for such approvals or
consents which have been or will be obtained on or before the Amendment
Effective Date and such approvals or consents disclosed in writing to Lenders in
accordance with Section 5.03 of the Credit Agreement.

        3.5    Governmental Consents. The execution and delivery by Borrowers,
Guarantors and Pledgors of this Amendment and the performance by Borrowers,
Guarantors and Pledgors under the Amended Agreement does not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body.

        3.6    Binding Obligation. The Credit Agreement, as amended by this
Amendment, has been duly executed and delivered by Borrowers, Pledgors and
Guarantors and is enforceable against Borrowers, Pledgors and Guarantors in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability.

        3.7    Incorporation of Representations and Warranties From Credit
Agreement. After giving effect to this Amendment, the representations and
warranties contained in Section 5 of the Credit Agreement are and will be true,
correct and complete in all material respects on and as of the Amendment
Effective Date to the same extent as though made on and as of such date, except
representations and warranties solely to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date.

Section 4. MISCELLANEOUS

4.1   Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

        A.    On and after the Amendment Effective Date, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement, as amended by this Amendment.

        B.    Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

14

--------------------------------------------------------------------------------

        C.    The execution, delivery and performance of this Amendment shall
not, except as expressly provided herein, constitute a waiver of any provision
of, or operate as a waiver of any right, power or remedy of Administrative Agent
or any Lender under, the Credit Agreement or any of the other Loan Documents.

        4.2    Fees and Expenses. Borrowers acknowledge that all reasonable
costs, fees and expenses incurred by Administrative Agent and its counsel with
respect to this Amendment and the documents and transactions contemplated hereby
shall be for the account of Borrowers. On or before the Amendment Effective
Date, Borrowers hereby agree to pay the reasonable fees, cost and expenses of
Administrative Agent's counsel in connection with this Amendment.

        4.3    Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

        4.4    Counterparts; Effectiveness. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Amendment shall become
effective upon the execution of a counterpart hereof by each Borrower and each
Lender, and receipt by Borrowers and Administrative Agent of written, facsimile
or telephonic notification of such execution and authorization of delivery
thereof.

        4.5    Entire Agreement. This Amendment embodies the entire agreement
and understanding among the parties with respect to the amendment to the Credit
Agreement, and supersedes all prior agreements and understandings, oral or
written, relating thereto.

Section 5. ACKNOWLEDGEMENT AND CONSENT

        A.    Guarantors are party to either (i) that certain Payment Guaranty
(Revolver Guarantors) dated as of March 11, 2002, as amended or (ii) that
certain Payment Guaranty (Casden Guarantors) dated as of March 11, 2002, as
amended, in each case, to the extent amended hereby, pursuant to which
Guarantors have guarantied the Obligations. Pledgors are party to that certain
Borrowers Pledge Agreement dated as of March 11, 2002, as amended, to the extent
amended hereby, pursuant to which Pledgors have pledged the Pledged Collateral
as security for the Loan.

        B.    Each Guarantor and each Pledgor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each Guarantor hereby confirms that each Guaranty to which it is a
party or otherwise bound, and each Pledgor hereby confirms that the Pledge
Agreement to which it is a party or otherwise bound, will continue to guaranty
or secure, as the case may be, to the fullest extent possible the payment and
performance of all of the "Indebtedness" (as defined in the applicable Guaranty)
or the "Secured

15

--------------------------------------------------------------------------------

Obligations" (as defined in the applicable Pledge Agreement), as the case may
be, including without limitation the payment and performance of all such
"Indebtedness" or "Secured Obligations", as the case may be, with respect to the
Obligations of Borrowers now or hereafter existing under or in respect of the
Credit Agreement (as amended hereby) and the Notes defined therein.

        C.    Each Guarantor acknowledges and agrees that any Guaranty to which
it is a party or otherwise bound, and each Pledgor acknowledges and aggress that
the Pledge Agreement to which it is a party or otherwise bound, shall continue
in full force and effect and that all of its obligations thereunder shall be
valid and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment. Each Guarantor and each Pledgor represents and
warrants that all representations and warranties contained in the Credit
Agreement and the Guaranty and/or the Pledge Agreement, as the case may be, to
which it is a party or otherwise bound are true, correct and complete in all
material respects on and as of the Amendment Effective Date to the same extent
as though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true, correct and complete in all material respects on and as of such earlier
date.

        D.    Each Guarantor and each Pledgor acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor or such Pledgor, as the case may be, is not required by the terms
of the Credit Agreement or any other Loan Document to consent to the amendments
to the Credit Agreement effected pursuant to this Amendment and (ii) nothing in
the Credit Agreement, this Amendment or any other Loan Document shall be deemed
to require the consent of such Guarantor or such Pledgor to any future
amendments to the Credit Agreement.

        E.    Each Lender hereby acknowledges that it has received and reviewed
the term sheet describing the material terms and provisions of the 2003 Term
Loan which is attached hereto as Annex I ("2003 Term Loan Transaction"). Each
Lender hereby consents to the 2003 Term Loan Transaction and all of the terms
thereof and any modifications, supplements, replacements and/or amendments to
the Loan Documents and the Casden Loan Documents which are necessary, in
Administrative Agent's reasonable discretion to consummate and close the 2003
Term Loan Transaction other than modifications and/or amendments to any
provision of the Credit Agreement that expressly requires the consent or
approval of Supermajority Lenders or all Lenders pursuant to Section 10.01 of
the Credit Agreement, except for such modifications and/or amendments
(i) expressly set forth in this Amendment, (ii) providing that the Lenders'
Liens on collateral and their recourse to the Guarantors will be pari passu with
the respective Liens and recourse to the guarantors under the Casden Loan and
the lenders under the 2003 Term Loan, and (iii) providing that the 2003 Term,
Loan Casden Loan and Loans will be cross-defaulted; provided, that, the 2003
Term Loan Transaction closes and funds by no later than one hundred and
eighty days after the date hereof and Requisite Lenders consent to such
modifications, supplements, replacements and/or amendments, which consent shall
not be unreasonably withheld, delayed or conditioned and in no event shall
require the payment of any fee, consideration or premium to any Lender.

[Signatures on Next Page]

16

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

